Title: To Benjamin Franklin from Joseph Barker et al., [16 February 1779]
From: Barker, Joseph
To: Franklin, Benjamin


St Pierre Martinique, to wit [February 16, 1779]
We whose names are hereunto subscribed, being duly sworn on the Holy Evangelist of Almighty God, do depose & say, that we escaped from Mill Prison, near Plymouth, (in England,) on the twenty eighth day of December last, and repaired to Cawson, near Plymouth, & entered on board a certain armed Lugger, called the Dolphin, having previously agreed among ourselves to get possession of the said vessel whenever an Opportunity offered for that purpose, & to carry her into some French or American Port. This Opportunity did not present until the thirteenth day of January, when, at Midnight, we armed ourselves with Fusils, & Cutlasses, & went into the Cabbin, & summoned the Officers to surrender themselves, which they immediately complied with without making any Resistance. We then hoisted out the Boat, gave her to the Officers, & desired them to repair on board an English Brigantine, then in Sight, called the Viper. We then altered our Course, & stood for the Island of Martinique, & on the fifth day of the present Month of February we discovered the said Island of Martinique, & on our way to the Town of St Pierre, being near the Land, the Fort at Fond Capet fired upon us, which induced us to bear down immediately upon a French Frigate which we had seen come out of Fort Royal Bay. We went on board the said Frigate, & informd the Captain that we were Americans, and related to him the Circumstance of our escaping from Confinement in England & that we had rose upon the Officers & Crew of the Lugger & seized her with a View of returning to America as soon as possible, expecting to meet with Protecting & kind Treatment from the Captain of the said Frigate, but, to our Surprise, we were two Days afterward put into Goal, in the Town of St Pierre, & the Vessel in which we came was condemnd by the Judge of the Court of Admiralty—
Witness our Hand at St. Pierre in Martinique aforesaid this sixteenth day of February in the year of our Lord 1779—
Joseph BarkerEdmd. WestleyThomas BarkerRobert SwanThomas MeckJacob Sears—John BryanNathaniel StaceyDavid SmithJohn SwannJames Caskey
Sworn before me the Day last above mentioned—Wm BinghamAgent for the United States in the West Indies—
 
Notation: Feby 16th. 1779.— Deposition of 11 American Seamen, who broke Goal in England, & afterwards shipped themselves as Englishmen on board an armed Lugger, & rose upon the Capt & Crew, & brought the Vessel into St Pierre, Martinique. (No. 31.)
